Citation Nr: 0401757	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-21 058	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a separate compensable rating for hiatal 
hernia with gastroesophageal reflux disease.  



REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to March 1971, June 1972 to October 1975, and 
October 1978 to July 1995.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2002 rating decision of the Department of Veterans Affairs 
(VA) Oakland, California, Regional Office (RO).  

It appears the veteran has submitted medical evidence in 
support of a claim for post traumatic stress disorder (PTSD).  
As this issue has not been considered by the agency of 
original jurisdiction, it is referred to the RO for 
appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published; the VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding notice requirements under the VCAA.  In the present 
case, although the RO provided assistance to the veteran in 
procuring evidence in support of his claim, it does not 
appear that notice sufficient under the Quartuccio guidelines 
was ever provided.  Since the case is being remanded for 
further development as discussed below, the RO should take 
this opportunity to insure all requirements of the VCAA are 
met.  

An October 1996 rating decision granted service connection 
for hiatal hernia with gastroesophageal reflux disease, rated 
noncompensable under Code 7346.  Subsequent to the March 2002 
rating decision, in October 2002, upon determination that the 
condition had worsened, the RO increased the rating to 30 
percent.  However, in a November 2002 rating the RO decided 
that the 30 percent rating for hiatal hernia under Code 7346 
was in error, and reduced it to noncompensable.  The RO made 
the reduction based on a finding that the manifestations 
supporting the 30 percent rating for hiatal hernia were 
encompassed within the rating for hepatitis-C under Code 7354 
(currently rated at 60 percent disabling), "since they are 
co-existing disabilities."  There was no change in the 
veteran's combined rating as a result of this 
reduction/correction; and as the October 2002 increase to 30 
percent under Code 7346 had not become final, the 38 C.F.R. 
§ 3.105 provisions pertaining revisions of decisions do not 
apply.  

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court 
recognized that the critical element in assigning separate 
ratings resulting from a disability is that none of the 
symptomatology for any one of the disorders is duplicative of 
or overlapping with the symptomatology of other rated 
disorders.  While the symptoms of hepatitis-C and hiatal 
hernia are very similar, it appears that hiatal hernia under 
Code 7346 includes the element of anemia, which is not 
included in the symptoms for rating hepatitis-C under Code 
7354.  hence the possibility of a separate rating under 
38 C.F.R. § 4.117, which includes certain types of anemia, 
must be considered.  As the medical evidence is not clear, 
another VA examination is indicated.  

In his December 2002 Substantive Appeal (Form 1-9), the 
veteran noted that his gastroenterologist was planning 
additional testing which had not, at that time, been 
completed.  If these tests were conducted as planned, they 
could be probative of the issue on appeal.  Thus, pertinent 
medical records may be outstanding, and must be secured. 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the Court's guidelines in Quartuccio 
v. Principi, 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, and any other applicable legal 
precedent.  In particular, the RO should 
ensure that the veteran is advised 
specifically of what he needs to 
establish entitlement to the benefit 
sought, the controlling law and 
regulations, what the evidence shows, and 
of his and VA's respective 
responsibilities in claims development.  

2.  The RO should obtain complete copies 
of any private or VA clinical records, 
not already associated with the claims 
file, of treatment the veteran has 
received for his hiatal hernia or 
hepatitis-C.  He should assist in this 
matter by identifying all sources of 
treatment and providing any necessary 
releases.  

3.  The RO should arrange for a VA 
examination by an appropriate specialist 
to determine the nature and current 
severity of symptoms associated with the 
veteran's service-connected hepatitis-C 
and hiatal hernia.  The veteran's claims 
folder and copies of the criteria for 
rating disabilities of the digestive 
system and the hemic and lymphatic 
systems must be provided to the examiner 
for review in connection with the 
examination.  All indicated tests and 
studies should be conducted.  The 
examiner should review the criteria for 
rating hiatal hernia under Code 7346 and 
hepatitis-C under Code 7354, and 
determine whether the veteran has any 
symptoms of hiatal hernia which are not 
included within the symptomatology listed 
for hepatitis-C, including, but not 
limited to, anemia.  If any such symptoms 
are identified, the examiner should note 
their severity, and describe the nature 
and extent of the impairment caused by 
those symptoms alone.  The examiner 
should explain the rationale for any 
opinion given.  

4.  The RO should then re-adjudicate the 
claim in light of the new evidence added 
to the record.  If the benefit sought 
remains denied, the RO should issue an 
appropriate Supplemental SOC and provide 
the veteran and his representative the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

